Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,528,028. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a similar invention of a substrate processing apparatus, comprising a film-forming device, a warping data acquisition, a roughening process device, a control device controlling the warping data acquisition device and the roughening process device. The current application claims the invention broadly as a comparison between independent claims of two is provided below.


Current Application 16/696,405
Claim 9. A substrate processing system, comprising: 

a film-forming device configured to form a photosensitive film on a front surface of a substrate; 

an exposure device configured to expose the photosensitive film formed on the substrate; 

a relay device positioned between the film-forming device and the exposure device and configured to transfer the substrate between the film-forming device and the exposure device;  4Application No. 15/421,565 Reply to Notice of Allowance of August 21, 2019 

a warping data acquisition device configured to measure a back surface of the substrate such that measured warping data of the substrate having the photosensitive film formed thereon are acquired; 



a control device comprising circuitry configured to control the film-forming device such that the film-forming device forms the photosensitive film on the front surface of the substrate, control the relay device such that the relay device transfers the substrate having the photosensitive film to the exposure device, control the warping data acquisition device such that the warping data acquisition device measures the back surface of the substrate and acquires the measured warping data after controlling the film-forming device prior to controlling the relay device, determine whether roughening process is to be applied on the back surface of the substrate based on the measured warping data prior to transferring the substrate to the exposure device, and control the roughening process device such that the roughening process 


a film-forming device configured to form a photosensitive film on a front surface 5of a substrate; 










a warping data acquisition device configured to acquire measured warping data of the substrate; 




10a control device comprising circuitry configured to control the warping data acquisition device such that after the photosensitive film is formed on the front surface of the substrate, the warping data acquisition device acquires the measured warping data before the photosensitive film on the substrate undergoes exposure process, and control the roughening process device such that before the photosensitive film on the substrate 15undergoes the exposure process, the roughening process device applies the roughening process on the back surface of the substrate based on the measured warping data.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Tadokoro et al (US Pub. 2009/0214963; hereinafter Tadokoro) in view of Yamazaki et al (US Patent 6,387,737; hereinafter Yamazaki).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


As per claim 1, Todokoro discloses a substrate processing apparatus, comprising: 

a film-forming device configured to form a photosensitive film on a front surface 5of a substrate [abstract; Fig. 1; para 0002, 0004-0005, 0008; processing film on a substrate]; 

a warping data acquisition device configured to acquire measured warping data of the substrate [abstract; Fig. 5, 15; para 0008-0009, 0037-0038; a warpage measuring unit 21]; 


[Fig. 14; para 0010-0011, 0084, 0093, 0100; claim 9; a control unit].

Though Todokoro does not specifically disclose regarding a roughening process, but a routineer in the art would know that it is well-known in the art of a substrate processing. However, Yamazaki (in the same field of endeavor) clearly discloses a roughening process [Fig. 10; col. 1, lines 50-56; col. 17, lines 50-61]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a substrate processing.


As per claim 10, Todokoro discloses a method of processing a substrate, comprising: 

forming a photosensitive film on a front surface of a substrate [abstract; Fig. 1; para 0002, 0004-0005, 0008; processing film on a substrate]; 

[abstract; Fig. 5, 15; para 0008-0009, 0037-0038; a warpage measuring unit 21].

Though Todokoro does not specifically disclose regarding a roughening process, but a routineer in the art would know that it is well-known in the art of a substrate processing. However, Yamazaki (in the same field of endeavor) clearly discloses a roughening process [Fig. 10; col. 1, lines 50-56; col. 17, lines 50-61]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a substrate processing.


As per claim 18, Kodama discloses a non-transitory computer readable medium including a program, which causes circuitry of a control device of a substrate processing apparatus to execute a method of processing a substrate, comprising:  5

forming a photosensitive film on a front surface of a substrate [abstract; Fig. 1; para 0002, 0004-0005, 0008; processing film on a substrate]; 

after the photosensitive film is formed on the front surface of the substrate, acquiring measured warping data before the photosensitive film on the substrate undergoes exposure process [abstract; Fig. 5, 15; para 0008-0009, 0037-0038; a warpage measuring unit 21].

[Fig. 10; col. 1, lines 50-56; col. 17, lines 50-61]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a substrate processing.


As per claims 2-3 and 11-12, Todokoro discloses wherein the roughening process device comprises a periphery holding device configured to hold a 20peripheral portion of the substrate, a center holding device configured to hold a center portion of the substrate, and a polishing device configured to polish the back surface of the substrate such that the back surface of the substrate is roughened, and the circuitry of the control device is configured to control the periphery holding device and the polishing device such that the polishing device polishes a center portion of the back surface of the 25substrate while the periphery holding device is holding the peripheral portion of the substrate, and control the center holding device and the polishing device such that the polishing device polishes a peripheral portion of the back surface of the substrate while the -33 -center holding device is holding the center portion of the substrate [Fig. 3, 9; para 0039, 0054].

Though Todokoro does not specifically disclose regarding a roughening process, but a routineer in the art would know that it is well-known in the art of a substrate processing. However, Yamazaki (in the same field of endeavor) clearly discloses a roughening process [Fig. 10; col. 1, lines 50-56; col. 17, lines 50-61]. Therefore, it would have been obvious to one of 


As per claims 4-9, 13-17, and 19-20, Todokoro discloses the invention substantially. Though Todokoro does not specifically disclose regarding a roughening process, but a routineer in the art would know that it is well-known in the art of a substrate processing. However, Yamazaki (in the same field of endeavor) clearly discloses a roughening process [Fig. 10; col. 1, lines 50-56; col. 17, lines 50-61]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a substrate processing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116